Exhibit 10.1

FIFTH AMENDMENT TO LOAN DOCUMENTS

 

THIS FIFTH AMENDMENT TO LOAN DOCUMENTS (the “Amendment”) is made and entered
into effective as of December 4, 2007, by and among [i]ALMOST FAMILY, INC., a
Delaware corporation (“AFI”),[ii] each of the Subsidiaries of AFI that is a
party to this Amendment (and whether a party pursuant to the execution and
delivery of this Amendment by the Subsidiary, or by AFI as agent for same, all
of which are Borrowers for the purposes of the Loan Agreement and the other Loan
Documents as modified by this Amendment), and [iii]  JPMORGAN CHASE BANK, N.A.,
a national banking association (in its individual capacity, “Chase”), for itself
as a Lender and as Agent for the Lenders (“Agent”).

RECITALS

A.     AFI, various Subsidiaries of AFI, and Chase, for itself as the Lender and
in its capacity as Agent for Lenders, are parties to a certain Loan and Security
Agreement dated August 3, 1999, as modified by an Omnibus Amendment to Loan
Documents dated as of May 30, 2001 (“2001 Amendment”), a Second Amendment to
Loan and Security Agreement (“Second Amendment”) effective as of November 5,
2002, a Third Amendment to Loan Documents effective as of March 22, 2004 (“Third
Amendment”), and a Fourth Amendment to Loan Documents (“Fourth Amendment”)
effective as of July 15, 2005 (collectively, the “Loan Agreement”; certain
capitalized terms used in this Amendment have the meanings set forth for them in
the Loan Agreement unless expressly otherwise defined herein), pursuant to which
Lenders agreed to make the Loans to, and issue Letters of Credit for the account
of, Borrowers subject to and in accordance with the provisions of the Loan
Agreement and the other Loan Documents.

B.        Borrowers and Lenders have agreed, subject to and in accordance with
the provisions of this Amendment and the Loan Documents as modified pursuant to
this Amendment [i] to increase the amount of the Revolving Loan Commitment from
$22,500,000 to $40,000,000, [ii] to extend the expiration date of the Original
Term to June 30, 2010, [iii] to modify the manner in which the Interest Rate is
determined, [iv] to modify the manner in which the Borrowing Base EBITDA
Availability is calculated, [v] to modify certain of the financial covenants,
and [vi] as otherwise set forth herein.

NOW, THEREFORE, in consideration of the premises, and for other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound, it is hereby agreed as follows:

ARTICLE I.

 

Amendments to Loan Agreement

Borrowers, Agent, and Lenders agree that, effective as of November 30, 2007 in
each case, the Loan Agreement shall be modified as follows:



1.1

Section 2.1A of the Loan Agreement is amended and restated in its entirety as
follows:

 

2.1

Loans.

A.         Revolving Loan. Each Lender, severally, agrees to lend to Borrowers
from time to time its Pro Rata Share of each Revolving Advance. The aggregate
amount of all Revolving Loan Commitments shall not exceed at any time
$40,000,000, as reduced pursuant to the Section of this Agreement entitled
“Mandatory Prepayments”. Amounts borrowed under this Section 2.1A may be repaid
and reborrowed at any time prior to the earlier of (i) the termination of the
Revolving Loan Commitment pursuant to any acceleration of the Obligations as
provided hereinafter or (ii) the Termination Date. Except as otherwise provided
herein, no Lender shall have any obligation to make a Revolving Advance to the
extent such Revolving Advance would cause the Revolving Loan (after giving
effect to any immediate application of the proceeds thereof) to exceed the
Maximum Revolving Loan Amount.

[1]       “ Maximum Revolving Loan Amount” means, as of any date of
determination, the lesser of (a) the Revolving Loan Commitment(s) of all Lenders
less the Letter of Credit Reserve and (b) the Borrowing Base less the Letter of
Credit Reserve.

[2]       “ Borrowing Base” means, as of any date of determination, an amount
equal to the greater of [i] Asset Availability, or [ii] Borrowing Base EBITDA
Availability.

[3]       “ Asset Availability” means the sum of [i] eighty-five percent (85%)
of Eligible Accounts that are unpaid not more than ninety (90) days after the
due date specified in the original invoice, or for more than one hundred twenty
(120) days after invoice date if no due date was specified or if such due date
is more than thirty (30) days beyond the specified invoice date, [ii] sixty
percent (60%) of Eligible Accounts that remain unpaid more than ninety (90) days
but not more than one hundred eighty (180) days after the due date specified in
the original invoice (or for more than one hundred twenty (120) days or two
hundred ten (210) days, respectively, after invoice date if no due date was
specified or if such due date is more than thirty (30) days beyond the specified
invoice date), and [iii] fifty percent (50%) of Eligible Inventory, up to a
maximum of $750,000. For purposes of determining Asset Availability pursuant to
clauses [i] and [ii] above, any otherwise Eligible Account not billed within 30
days after the services giving rise to same were rendered or goods were shipped
nevertheless shall be deemed to have been billed, and the related invoice dated,
as of such thirtieth day.

[4]       “ Borrowing Base EBITDA Availability” means, during the period from
and including September 30, 2007 and at all times thereafter, the EBITDA
Multiple times Borrowing Base EBITDA for the immediately preceding twelve (12)
consecutive calendar months for which the monthly financial statements required
by the Reporting Rider have been delivered.

As used in this Agreement, the term “EBITDA Multiple” for purposes of
determining Borrowing Base EBITDA Availability under this Section 2.1A[4] means
3.50.

 

 

2



1.2       The Borrowing Base Exhibit (§11.1) in the form attached to and made a
part of this Amendment is substituted for the form thereof in effect immediately
prior to the execution and delivery of this Amendment.

1.3       The Interest Rate Margin Schedule (§2.2) in the form attached to and
made a part of this Agreement is substituted for the form thereof in effect
immediately prior to the execution and delivery of this Amendment.

1.4       November 30, 2010 is agreed to be the expiration date of the Original
Term referred to in Section 2.5 of the Loan Agreement.

1.5       The Financial Covenants Rider(Article 6) attached to and made a part
of this Amendment is substituted for the form thereof in effect immediately
prior to the execution and delivery of this Amendment.

1.6

The provisions of Section 10.18, captioned "Arbitration", are deleted.

1.7       The Compliance Certificate Schedule(§11.1) in the form attached to and
made a part of this Amendment is substituted for the form thereof in effect
immediately prior to the execution and delivery of this Amendment.

1.8       The amount of “$1,000,000” is substituted for both the amount of
“$500,000” in the first line, and the amount of “$500,000” in the second line,
of the definition of “Acquisition Threshold” contained in Section 11.1 of the
Loan Agreement.

ARTICLE II.         

Conditions to Effectiveness

2.1       The provisions of Article 1 of this Amendment shall become effective
when, and only when, Agent shall have received this Amendment and each of the
documents or instruments set forth below (collectively, for purposes of this
Amendment, the “Additional Loan Documents”, all of which upon the satisfaction
of all the conditions set forth in this Article 2 shall be deemed part of the
“Loan Documents” referred to in the Loan Agreement), executed by the each of the
parties hereto and the parties thereto where provided, respectively, and in form
and substance satisfactory in all respects to Agent in its sole discretion, and
when each of the other conditions set forth below has been satisfied to the
satisfaction of Agent:

A.        A Joinder Agreement executed and delivered by each Subsidiary of AFI
not already a party to the Loan Agreement;            

B.        A new Note to evidence the Revolving Loan Commitment in the amount of
$40,000,000, which instrument shall be substituted for, but not a novation of,
the Note delivered on the Closing Date;

C.        Certified Resolutions of the Board of Directors of Borrowers
authorizing the execution and delivery by them of this Amendment;

 

 

3



D.        An opinion of counsel to Borrowers as to the due authorization,
execution and delivery by them of this Amendment and the $40,000,000 Note and
such other matters as Agent reasonably requests;

E.        Borrowers shall pay to Agent for the benefit of Lenders [i] a fee in
the amount of $100,000 for entering into this Amendment; and

F.        Agent shall receive such other documents, instruments and
certificates, if any, as Agent may reasonably request to insure the binding
effect in accordance with the terms hereof of the Loan Agreement and the other
Loan Documents as modified by this Amendment and the other Additional Loan
Documents.

ARTICLE III.

Other Provisions

3.1       Borrowers agree to pay, at the time of execution and delivery of this
Amendment, a fee in the amount of $100,000.00 to Chase as consideration for its
entering into this Amendment.

3.2       Borrowers hereby restate and confirm each of the representations,
warranties and covenants contained in the Loan Agreement and the other Loan
Documents, as modified by this Amendment. Without limitation of the preceding
sentence, Borrowers represent and warrant that this Amendment has been executed
and delivered by a representative of AFI for itself and on behalf of each of the
Borrowers duly authorized to do so and is valid and binding on Borrowers.

3.3       Borrowers agree to reimburse Agent for all expenses incurred by Agent
and Lenders in connection with the preparation, execution, delivery and
performance of this Amendment, including, without limitation, for reasonable
fees of legal counsel to Agent.

3.4       Except as expressly modified by this Amendment, all terms and
conditions of the Note(s), the Loan Agreement, the Mortgages and the other Loan
Documents shall remain in full force and effect as they were immediately prior
to the execution and delivery of this Amendment, and those terms and conditions
as modified are incorporated herein by this reference and shall govern this
Amendment in all respects. Upon the effectiveness of this Amendment, each
reference in the Note(s), the Loan Agreement and the other Loan Documents to the
terms “Loan Agreement,” “hereunder,” “hereof, “herein” or words of like import
shall mean and be deemed a reference to the Loan Agreement as modified by this
Amendment.

3.5       This Amendment may not be modified in any respect except in writing
signed by the party charged with such modification. This Amendment constitutes
the final, complete and exclusive agreement among Agent, Lenders and Borrowers
concerning its subject matter and neither the Agent, Lenders nor the Borrowers
are relying on any oral agreements or understandings of any nature whatsoever
with respect thereto.

3.6       This Amendment shall be governed by and construed in accordance with
the laws of the Commonwealth of Kentucky.

< the balance of this page intentionally left blank >

 

 

4



IN TESTIMONY WHEREOF, witness the signatures on behalf of Borrowers, Agent and
Lenders effective as of the date first above written.

“Borrowers”

ALMOST FAMILY, INC., a Delaware corporation, for itself as a Borrower and as
agent for each of the other Borrowers under the Loan Agreement

 

 

By        /s/ C. Steven Guenthner

 

 

C. Steven Guenthner

 

 

Senior Vice President and

 

 

Chief Financial Officer

 

“Agent” and “Lenders”

 

JPMORGAN CHASE BANK, N.A., as Agent and for itself as a Lender

 

 

By        /s/ Robert E. Miles

 

 

Robert E. Miles

 

 

Senior Vice President

 

Attachments

-- Borrowing Base Certificate Exhibit (§11.1)

-- Interest Rate Margin Schedule (§2.2)

-- Financial Covenants Rider (Article 6)

-- Compliance Certificate Schedule (§11.1)

 

 

5



Attachment to

Fifth Amendment to Loan Documents

 

Borrowing Base Certificate Exhibit(§11.1)

BORROWING BASE CERTIFICATE

(Almost Family, Inc. and the other Borrowers)

(All amounts and calculations are determined on a consolidated basis

for all Borrowers as of the Certificate Effective Date in each case)

(000s omitted throughout)

1.

Revolving Loan Commitment(s) Availability

 

 

A.

Revolving Loan Commitment(s)

$40,000

 

Less

 

 

B.

The sum of the following Mandatory Prepayments,

 

if the effect of same is to reduce the Revolving

 

Credit Commitment

 

 

[1]

Proceeds of Asset Dispositions

 

(as described in Section 2.4B[2] of the

 

Loan Agreement)

$_______________

 

Less

 

 

C.

The Letter of Credit Reserve calculated, without duplication, as follows:

 

 

[1]

All reimbursement and other liabilities of

 

Borrowers or any of their Subsidiaries with respect

 

to each Lender Letter of Credit, whether contingent or

 

otherwise including:

 

 

[a]

Amount available to be drawn or

 

which may become available

 

to be drawn

$_______________

 

 

[b]

All amounts which have been

 

paid or made available by any

 

Lender issuing a Lender Letter of

 

Credit to the extent not reimbursed

$_______________

 

 

 

[c]

All unpaid interest, fees and

 

expenses related thereto

$_______________

 

 

6



 

 

[2]

Letter of Credit Liability for Lender

 

Letters of Credit

 

(sum of C[1][a] through C[1][c])

$_______________

 

 

D.

Revolving Loan Commitment Availability

 

(1A minus 1B minus 1C[2])

$_______________

 

2.

Asset Availability

 

 

A.

85% of Eligible Accounts unpaid not more than

 

90/120 days (see attached Schedule)

$ _______________

 

Plus

 

 

 

 

B.

60% of Eligible Accounts unpaid not more than

 

180/210 days

$_______________

 

Plus

 

 

 

 

C.

50% of Eligible Inventory (not to exceed $750)

$_______________

 

 

D.

Asset Availability (2A plus 2B plus 2C)

$_______________

 

3.

Borrowing Base EBITDA Availability

 

 

A.

3.50 times EBITDA for preceding 12 months

$______________

4.

Borrowing Base Availability

 

 

A.

Borrowing Base (greater of 2D or 3A)

$_______________

 

Less

 

 

B.

Letter of Credit Liability for Lender

 

Letters of Credit (1C[2])

_______________

 

 

C.

Borrowing Base Availability

 

(2A minus 2B)

_______________

 

5.

Maximum Revolving Loan Amount

 

 

A.

Lesser of line 1D and line 4C

$ _______________

 

 

B.

Revolving Loans outstanding as of

 

Certificate Effective Date

$ _______________

 

 

 

7



C.

Availability as of Certificate Effective Date

 

(5A minus 5B)

$ _______________

 

SCHEDULE OF ELIGIBLE ACCOUNTS RECEIVABLE

(All amounts and calculations are determined on a consolidated basis

for all Borrowers as of Calculation Effective Date in each case)

 

A.

Gross Accounts Receivable

$ _______________

Minus

 

B.

Accounts that are not Eligible Accounts (See Section

2.1B for complete criteria)

 

 

[1]

Payable more than 180 days after date of

 

invoice issuance

$ _______________

 

 

[2]

Unpaid more than 180 days after due date

specified in invoice, or 210 days if no due

 

date was specified

_______________

 

 

[3]

Credits due from Borrowers to account

 

debtors of Borrowers

_______________

 

 

[4]

Account debtor located outside U.S.

_______________

 

 

[5]

Account debtor that an Agent has identified

 

as having unsatisfactory credit standing

_______________

 

 

[6]

Account (other than Medicare and Medicaid)

 

for which debtor is U.S. Government or

 

instrumentality, and no Assignment of

 

Claims compliance

_______________

 

 

[7]

Account debtor is Affiliate of Borrowers

 

or a director, officer, agent, stockholder or

 

employee of any Borrower or any of their

 

Affiliates

_______________

 

[8]

Accounts as to which more than 25%

of aggregate accounts are unpaid more

than 180 days after due date

 

(210 if no due date specified)

_______________

 

 

[9]

Accounts subject to unresolved

 

dispute to extent of the dispute

_______________

 

 

[10]

Evidenced by instrument not in

 

possession of Agent, on behalf of Lenders

_______________

 

 

 

8



 

[11]

Accounts not subject to first priority Lien of

 

Agent, on behalf of Lenders

_______________

 

 

[12]

Accounts subject to Lien of a Person other

 

than Agent not a Permitted Encumbrance

________________

 

 

[13]

Accounts from account debtors subject to

 

bankruptcy or insolvency

________________

 

 

[14]

Accounts from an account debtor in excess of

 

20% of all Accounts due from that same

 

account debtor at the Certificate Date

________________

 

 

[15]

Accounts for which account debtor’s

obligation to pay is conditional

 

(e.g., bill and hold; consignment)

______________

 

 

[16]

Account for which account debtor is located

in New Jersey or other applicable state and

Borrower hasn’t either qualified there or

filed Notice of Business Activities

 

Report or similar filing

 

 

Report or similar filing

_______________

 

 

[17]

Accounts for which account debtor is

creditor of Borrower, to extent of credits

 

owed by Borrower

_______________

 

 

 

[18]

Subtotal [1 through 17]

$ _______________

 

 

 



 

 

C.

Eligible Accounts [A minus B18]

$ _______________

 

AGING SUMMARY OF ACCOUNTS RECEIVABLE

(All amounts and calculations are determined on a consolidated basis

for all Borrowers as of Certificate Effective Date in each case)

Current

$___________________

 

1 to 30 days past due

$___________________

 

31 to 60 days past due

$___________________

 

61 to 90 days past due

$___________________

 

91 to 120 days past due

$___________________

 

121 to 150 days past due

$___________________

 

 

 

9



151 to 180 days past due

$___________________

 

Over 180 days past due

$___________________

 

Total Accounts Receivable

$___________________

 

(Reconcile to line 1 of calculation of

Eligible Accounts Receivable)

 

AGING SUMMARY OF ACCOUNTS PAYABLE

(All amounts and calculations are determined on a consolidated basis

for all Borrowers as of Certificate Effective Date in each case)

 

Current

$___________________

 

1 to 30 days past due

$___________________

 

31 to 60 days past due

$___________________

 

61 to 90 days past due

$___________________

 

91 to 120 days past due

$___________________

 

Over 120 days past due

 

Over 120 days past due

$___________________

 

Total Accounts Payable

$___________________

 

 

10



Attachment to

Fifth Amendment to Loan Documents

 

Interest Rate Margin Schedule (§2.2)

to

Loan and Security Agreement

As of each Interest Calculation Date commencing December 31, 2007, the Base Rate
Margin and the LIBOR Margin and the Unused Line Fee, respectively, shall be that
percentage increment as set forth below according to the ratio (being the
Leverage Ratio as defined in the Financial Covenants Rider) of Total Funded Debt
of Borrowers as of such Interest Calculation Date divided by EBITDA of Borrowers
during the Applicable Calculation Period ending on such Interest Calculation
Date:

 

LEVEL

RATIO

BASE RATE

MARGIN

LIBOR

MARGIN

UNUSED

LINE FEE

1.           Less than or equal to 1.00 to 1.00

-1.50

1.25

0.250

2.          Greater than 1.00 to 1.00 and less than or equal to 1.00 to 1.50

-1.25

1.50

0.250

3.          Greater than 1.50 to 1.00 and less than or equal to 2.00 to 1.00

-1.00

1.75

0.250

4.          Greater than 2.00 to 1.00 and less than or equal to 2.50 to 1.00

-0.75

2.00

0.350

5.           Greater than 2.50 to 1.00 and less than or equal to 3.00 to 1.00

-0.50

2.25

0.350

6.           Greater than 3.00 to 1.00

-0.25

2.50

0.350

 

 

 

 

 

 

 

 

 

From the effective date of this Amendment until December 31, 2007, the Base Rate
Margin and LIBOR Margin and Unused Line Fee shall be assumed to be and applied
in accordance with Level 2 above, regardless of the actual Leverage Ratio during
that period.

 

 

11



Attachment to

Fifth Amendment to Loan Documents

Financial Covenants Rider(Article 6)

to

Loan and Security Agreement

The consolidated financial statements of Borrowers shall, as of the end of each
fiscal quarter of Borrowers after September 30, 2007, reflect compliance with
the following financial covenants, determined in accordance with GAAP:

A.        The Adjusted Fixed Charge Coverage Ratio for each Applicable
Calculation Period shall not be less than 1.75 to 1.00.

B.        The ratio (“Leverage Ratio”) of Total Funded Debt as of the date of
calculation divided by EBITDA during the Applicable Calculation Period ending on
such date of calculation shall not be greater than 3.50 to 1.00.

C.        Net Worth shall never be less than the sum of [i] $18,500,000, plus
[ii] 80% of net income, without giving effect to any losses, during each fiscal
quarter of Borrowers beginning with the quarter ending September 30, 2007.

D.         Capital Expenditure Limits. The aggregate amount of all Capital
Expenditures, Capital Leases with respect to fixed assets of Borrowers and their
Subsidiaries (which shall be considered to be expended in full on the date such
Capital Lease is entered into) and other contracts with respect to fixed assets
initially capitalized on Borrowers’ or any Subsidiary’s balance sheet prepared
in accordance with GAAP (which shall be considered to be expended in full on the
date such contract is entered into) (excluding, in each case, expenditures for
trade-ins and replacement of assets to the extent funded with casualty insurance
proceeds) will not exceed the amount of $5,000,000.00 during each Applicable
Calculation Period.

 

 

12





Attachment to

Fifth Amendment to Loan Documents

Compliance Certificate Schedule (§11.1)

to

Loan and Security Agreement

COMPLIANCE CERTIFICATE

This Compliance Certificate is being delivered to JPMorgan Chase Bank, N.A., a
national banking association (in its individual capacity “Chase”), for itself as
a Lender and as Agent for the Lenders, as that term is defined herein, pursuant
to Section 5.6 of that certain Loan and Security Agreement dated as of August 3,
1999, as amended, among [i] Almost Family, Inc., a Delaware corporation (f/k/a
Caretenders Health Corp.) and each of the other Borrowers that are parties
thereto (referred to hereinafter each individually as a “Borrower” and
collectively as the “Borrowers”), [ii] the financial institution(s) that are
parties thereto and their respective successors and Eligible Assignees (each
individually a “Lender” and collectively “Lenders”) and [iii] Chase, for itself
as a Lender and as agent (“Agent”) for the Lenders (together with all
amendments, modifications and supplements thereto and all restatements thereof,
the “Loan Agreement”). All capitalized terms used herein without definition
shall have the meanings assigned to those terms in the Loan Agreement. The
undersigned Chief Financial Officer of Almost Family, Inc., for itself as a
Borrower and as agent for the other Borrowers, hereby certifies on behalf of
each of the Borrowers that, as of the last day of the most recently ended fiscal
quarter, ____________________ _____, 200__ (the “Compliance Date”):

1.

Ratio Requirements.

 

A.

The Adjusted Fixed Charge Coverage Ratio for the Applicable Calculation Period
in effect as of the Compliance Date (being the four consecutive complete fiscal
quarters of Borrowers ending ____________ 200_), was _____ to 1.00 calculated as
follows (all amounts in the following calculations are determined for Borrowers
and their Subsidiaries on a consolidated basis) [Reference Financial Covenants
Rider to the Loan Agreement and Section 11.1 of the Loan Agreement]:

 

[1]

Net income determined in accordance with GAAP

__________

plus, to the extent included in the calculation of net

income the sum of

 

[2]

Income and franchise taxes paid or accrued

__________

 

[3]

Interest expense, net of interest income, paid or accrued

__________

 

[4]

Amortization and depreciation expense

__________

 

[5]

Extraordinary or non-recurring “cash” losses

 

acceptable to Agent

__________

 

 

13



 

[6]

Extraordinary or non-recurring non-cash charges

 

acceptable to Agent

__________

less, to the extent included in the calculation of net income the sum of

 

[7]

The income of any Person (other than wholly-owned

Subsidiaries of Borrowers) in which any Borrower or a

wholly owned Subsidiary of a Borrower has an ownership

interest except to the extent such income is received by

Borrowers or such wholly-owned Subsidiary in a cash

 

distribution during such period

__________

 

 

[8]

Gains from sales or other dispositions of

assets (other than Inventory in the normal

 

course of business)

__________

 

[9]

Extraordinary or non-recurring gains

__________

 

[10]

EBITDA: ([1]+([2]+[3] +[4]+[5]+[6])

 

-([7]+[8]+[9])

__________

 

[11]

Interest expense

__________

 

[12]

Income tax expense

__________

 

[13]

Current maturities of long term debt

__________

 

[14]

Current maturities of payments due under

 

Capital Leases

__________

 

[15]

Dividends and distributions

__________

 

[16]

Adjusted Fixed Charges: (Total of [11]

 

through [15])

$_________

 

Calculation: [10] divided by [16]

__________

Required: not less than 1.75 to 1.00

 

B.

The ratio (the “Leverage Ratio” ) of Total Funded Debt divided by EBITDA, for
the Applicable Calculation Period in effect as of the Compliance Date, was _____
to _____ calculated as follows (all amounts in the following calculation are
determined for Borrowers and their Subsidiaries on a consolidated basis)
[Reference Financial Covenants Rider to the Loan Agreement and Section 11.1 of
the Loan Agreement]:

 

[1]

Indebtedness for borrowed money

__________

 

 

14



 

[2]

Indebtedness under Capital Leases

__________

 

[3]

Subordinated Debt

__________

 

[4]

Mandatorily redeemable preferred stock

__________

 

[5]

Contingent debt obligations including under

 

letters of credit

__________

 

[6]

Total Funded Debt: [1]+[2]+[3]+[4]+[5]

__________

 

[7]

EBITDA: Section 1A [10] above

__________

 

Calculation: [6] divided by [7]

__________

 

Required:

Not greater than 3.50 to 1.00.

 

 

C.

The Net Worth of the Borrowers as of the Compliance Date was _____________ ([3]
below) [Reference Financial Covenants Rider to Loan Agreement and Section 11.1
of the Loan Agreement]:

 

[1]

Capital stock and additional paid-in capital

__________

 

[2]

Retained earnings (or less accumulated deficit)

 

calculated in conformity with GAAP

__________

 

 

[3]

Net Worth [1]+[2]

__________

 

Required:

Not less than the sum of [i] $18,500,000, plus [ii] 80% of net income, without
giving effect to any losses, during each fiscal quarter of Borrowers, commencing
with the fiscal quarter of Borrowers that ends on September 30, 2007.

 

[i]

$18,500,000

 

 

+

[ii]

___________

 

Total:

___________

 

D.

The aggregate amount of all Capital Expenditures, Capital Leases with respect to
fixed assets of Borrowers and their Subsidiaries (which shall be considered to
be expended in full on the date such Capital Lease is entered into) and other
contracts with respect to fixed assets initially capitalized on Borrowers’ or
any Subsidiary’s balance sheet prepared in accordance with GAAP (which shall be
considered to be expended in full on the date such contract is entered into)
(excluding, in each case, expenditures for trade-ins and replacement of assets
to the extent funded with casualty insurance proceeds) during the Applicable
Calculation Period ending as of the Compliance Date was _____________

 

 

15



calculated as follows [Reference Financial Covenants Rider to Loan Agreement and
Section 11.1 of the Loan Agreement]:

 

[1]

Capital Expenditures

__________

 

[2]

Capital Leases with respect to fixed assets of|

Borrowers and their Subsidiaries (which shall be

considered to be expended in full on the date such

 

Capital Lease is entered into)

__________

 

[3]

Other contracts with respect to fixed assets

initially capitalized on Borrowers’ or any

Subsidiary’s balance sheet prepared in accordance

with GAAP (which shall be considered to be

expended in full on the date such contract is

entered into) (excluding, in each case, expenditures

for trade-ins and replacement of assets to

the extent funded with casualty

 

insurance proceeds)

__________

 

Calculation: [1]+[2]+[3]

__________

 

 

Required:

not greater than $5,000,000 during each Applicable Calculation Period

2.

Covenants.

Indebtedness and Liabilities. Since the immediately preceding Compliance Date,
no Borrower nor any Subsidiary of any Borrower has incurred or assumed any new
or additional Indebtedness in excess of the limits proscribed by Section 7.1 of
the Loan Agreement, other than [if any such new or additional prohibited
Indebtedness has been incurred or assumed by any Borrower or any Subsidiary of
any Borrower, described the amount and nature of the prohibited Indebtedness,
the assets securing the same, if any, and the holder thereof] [Reference Section
7.1 of the Loan Agreement].

 

A.

Guaranties. Since the immediately preceding Compliance Date, no Borrower has
consummated any of the transactions prohibited by Section 7.2 of the Loan
Agreement, other than [if any Borrower consummated any of the transactions
prohibited by Section 7.2 of the Loan Agreement, describe such transactions in
detail] [Reference Section 7.2 of the Loan Agreement].

 

B.

Transfers, Liens and Related Matters. Since the immediately preceding Compliance
Date, no Borrower has consummated any of the transactions prohibited by Section
7.3 of the Loan Agreement, other than [if any Borrower consummated any of the
transactions prohibited by Section 7.3 of the Loan Agreement, describe such
transactions in detail] [Reference Section 7.3 of the Loan Agreement].

 

 

16



 

C.

Investments and Loans. Since the immediately preceding Compliance Date, no
Borrower has made or permitted to exist any investments in or any loans to any
other Person prohibited by Section 7.4 of the Loan Agreement, other than [if any
Borrower made or permitted to exist any investments in or any loans to any
Person prohibited by Section 7.4 of the Loan Agreement, describe such
investments and/or loans in detail] [Reference Section 7.4 of the Loan
Agreement].

 

D.

Restricted Junior Payments. Since the immediately preceding Compliance Date, no
Borrower has directly or indirectly declared, ordered, paid, made or set apart
any sum for any Restricted Junior Payment prohibited by Section 7.5 of the Loan
Agreement, other than [if any Borrower declared, ordered, paid, made or set
apart any sum for any Restricted Junior Payment prohibited by Section 7.5 of the
Loan Agreement, describe such transactions in detail] [Reference Section 7.5 of
the Loan Agreement].

 

E.

Restriction on Fundamental Changes. Since the immediately preceding Compliance
Date, no Borrower has consummated any of the transactions prohibited by Section
7.6 of the Loan Agreement, other than [if any Borrower consummated any of the
transactions prohibited by Section 7.6 of the Loan Agreement, describe such
transactions in detail] [Reference Section 7.6 of the Loan Agreement].

 

F.

Changes Relating to Subordinated Debt. Since the immediately preceding
Compliance Date, no Borrower has changed or amended the terms of the
Subordinated Debt as prohibited by Section 7.7 of the Loan Agreement, other than
[if any Borrower has changed or amended the terms of the Subordinated Debt as
prohibited by Section 7.7 of the Loan Agreement, describe such changes or
amendments in detail] [Reference Section 7.7 of the Loan Agreement].

 

G.

Transactions with Affiliates. Since the immediately preceding Compliance Date,
no Borrower has consummated any of the transactions prohibited by Section 7.8 of
the Loan Agreement, other than [if any Borrower consummated any of the
transactions prohibited by Section 7.8 of the Loan Agreement, describe such
transactions in detail] [Reference Section 7.8 of the Loan Agreement].

 

H.

Conduct of Business. Since the immediately preceding Compliance Date, no
Borrower has engaged in any business other than businesses of the type engaged
in by any such Borrower on the Closing Date, other than [if any Borrower has
engaged in any business other than businesses of the type engaged in by any such
Borrower on the Closing Date describe any such business(es) in detail]
[Reference Section 7.9 of the Loan Agreement].

 

I.

Tax Consolidations. Since the immediately preceding Compliance Date, no Borrower
has filed or consented to the filing of any consolidated income tax return with
any Person other than [if any Borrower has filed or consented to the

 

 

17



filing of any consolidated income tax return with any Person describe such
filing in detail] [Reference Section 7.10 of the Loan Agreement].

 

J.

Subsidiaries. Since the immediately preceding Compliance Date, no Borrower has
established, created or acquired any Subsidiaries other than [if any Borrower
has established, created or acquired any Subsidiaries describe such Subsidiaries
in detail] [Reference Section 7.11 of the Loan Agreement].

 

K.

Fiscal Year; Tax Designation. Since the immediately preceding Compliance Date,
no Borrower has changed its Fiscal Year or elected to be designated as an entity
other than a C Corporation as defined in IRC other than [if any Borrower has
changed its Fiscal Year or elected to be designated as an entity other than a C
Corporation as defined in IRC describe any such change(s) in detail] [Reference
Section 7.12 of the Loan Agreement].

 

L.

Press Release; Public Offering Materials. Since the immediately preceding
Compliance Date, no Borrower has disclosed the name of Agent or any Lender in
any press release or in any prospectus, proxy statement or other materials filed
with any governmental entity relating to a public offering of the capital stock
of any Loan Party except as may be required by law other than [if any Borrower
has disclosed the name of Agent or any Lender in any press release or in any
prospectus, proxy statement or other materials filed with any governmental
entity relating to a public offering of the capital stock of any Loan Party
except as may be required by law describe any such disclosure(s) in detail]
[Reference Section 7.13 of the Loan Agreement].

 

M.

Bank Accounts. Since the immediately preceding Compliance Date, no Borrower has
established any new bank accounts, or attempted to amend or terminate any
Blocked Account or lockbox agreement without Agents’ prior written consent other
than [if any Borrower has established any new bank accounts, or attempted to
amend or terminate any Blocked Account or lockbox agreement without Agent’s
prior written consent describe any such new bank accounts or amendments or
terminations to any Blocked Account or lockbox agreement in detail] [Reference
Section 7.14 of the Loan Agreement]

 

N.

Operating Leases. Since the immediately preceding Compliance Date, no Borrower
has entered into any lease or rental agreement that is not a Capital Lease
except [if Borrower has entered into such an agreement, describe in reasonable
detail] [Reference Section 7.15 of the Loan Agreement].

 

O.

Environmental Compliance. No Borrower has, since the immediately preceding
Compliance Date, [i] failed to comply with all Environmental Laws or [ii] as
applicable, created, permitted to exist, or obtained knowledge of any claims,
liabilities, Liens, investigations, litigation, administrative proceedings,
whether pending or threatened, or judgments or orders relating to any Hazardous
Materials asserted or threatened against any Loan Party or relating to any real
property currently or formerly owned, leased or operated by any Loan Party other
than [if

 

 

18



any Borrower has created, permitted to exist or obtained knowledge of any such
matters describe any such matters in detail][Reference Section 5.15 of the Loan
Agreement].

The undersigned Chief Financial Officer of Almost Family, Inc. executing and
delivering this Compliance Certificate on behalf of Almost Family, Inc., for
itself as a Borrower and for the other Borrowers, further certifies that
____________ has reviewed the Loan Agreement and has no knowledge of any event
or condition which constitutes an Event of Default under the Loan Agreement or
the other Loan Documents other than [if any Event of Default has occurred,
describe the same, the period of existence thereof and what action the any
Borrower has taken or proposes to take with respect thereto].

IN WITNESS WHEREOF, Almost Family, Inc., for itself as a Borrower and as agent
for the other Borrowers, through its duly authorized Chief Financial Officer,
has executed this Compliance Certificate this _____ day of _______________,
200__.

ALMOST FAMILY, INC., a Delaware corporation, for itself as a Borrower and as
agent for the other Borrowers

 

By:

______________________________

 

 

Name:

______________________________

 

 

Title:

______________________________

 

 

 

 

19

 

 